     Case: 1:19-cv-05990 Document #: 18 Filed: 12/03/19 Page 1 of 1 PageID #:57

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Robert Gerber
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−05990
                                                     Honorable Charles P. Kocoras
Partientperx, LLC, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


       MINUTE entry before the Honorable Charles P. Kocoras: Pursuant to Stipulation
of Dismissal filed on 12/3/2019 [17], this case is dismissed with prejudice. Civil case
terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
